IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. AP-76,636


                     EX PARTE HILLIARD EUGENE FIELDS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. F-9700917-PT IN THE 283RD DISTRICT COURT
                              FROM DALLAS COUNTY


        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of sexual assault of a child and sentenced to five years’ imprisonment. He did not appeal her

conviction.

        After Applicant’s previous application was decided by this Court, new affidavits were

presented to the trial court.

        The trial court has determined that these new affidavits establish by clear and convincing
evidence that a jury would acquit him of the offense charged. The State and the trial court both

recommend granting relief. Applicant is entitled to relief.

       Relief is granted. The judgment in Cause No. F-9700917-PT in the 283rd Judicial District

Court of Dallas County is set aside, and Applicant is remanded to the Dallas County Sheriff to

answer the charge against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 14, 2011
Do Not Publish